DISMISS; and Opinion Filed July 31, 2015.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00243-CV

                          IN THE INTEREST OF B.W.S., A CHILD

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-56023-2013

                              MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill
                                Opinion by Justice Lang-Miers
       The clerk’s record was due on May 6, 2015. On May 6, 2015, we notified appellant that

the Collin County District Clerk had informed us no payment had been made for the clerk’s

record. We directed appellant to file, within ten days, written verification that she had either paid

or made payment arrangements for the clerk’s record or that she was entitled to proceed without

payment for the record. We warned that failure to do so would result in dismissal of the appeal.

Appellant has not responded, nor has the clerk’s record been filed. Accordingly, we dismiss the

appeal for want of prosecution. See TEX. R. APP. P. 37.3(b), 42.3(a).




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE
150243F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

IN THE INTEREST OF B.W.S., A CHILD                    On Appeal from the 219th Judicial District
                                                      Court, Collin County, Texas
No. 05-15-00243-CV                                    Trial Court Cause No. 219-56023-2013.
                                                      Opinion delivered by Justice Lang-Miers,
                                                      Justices Francis and Whitehill participating.


        In accordance with this Court’s opinion of this date, we DISMISS the appeal for want of
prosecution. We ORDER that appellee Steven M. Storms recover his costs of this appeal, if
any, from appellant Diana Perlmutter.


Judgment entered this 31st day of July, 2015.




                                                –2–